Case 9:19-cv-80442-DMM Document 29 Entered on FLSD Docket 06/14/2019 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

  TAYLRE KORECKY,

            Plaintiff,                                          Case No. 9:19-cv-80442-DMM

  v.

  DISCOVER BANK, JPMORGAN CHASE
  BANK, N.A., and USAA FEDERAL
  SAVINGS BANK,

        Defendants.
  ________________________________________/

          JOINT STIPULATION AND MOTION FOR DISMISSAL WITH PREJUDICE
                     AS TO DEFENDANT DISCOVER BANK ONLY

            The Plaintiff, Taylre Korecky, and Defendant Discover Bank, by and through undersigned

  counsel and pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, give notice,

  agree and stipulate that all claims asserted against Defendant Discover Bank are hereby dismissed

  with prejudice, with each party to bear its own attorneys’ fees and costs. Plaintiff’s claims against

  JPMorgan Chase Bank, N.A. and USAA Federal Savings Bank remain pending before this Court.

  Dated: June 14, 2019.


       /s/ Joshua A. Mize                               /s/ Mark E. Steiner
       Joshua A. Mize, Esq.                             MARK E. STEINER
       Florida Bar No. 86163                            Florida Bar No. 28513
       MIZE LAW, PLLC                                   Liebler, Gonzalez & Portuondo
       110 Front Street, Suite 300                      Courthouse Tower - 25th Floor
       Jupiter, FL 33477                                44 West Flagler Street
       Phone: (407) 913-6800                            Miami, FL 33130
       Fax: (407) 604-7410                              Tel: (305) 379-0400
       Email: jmize@mize.law                            Email: service@lgplaw.com

                                                        Attorney for Discover Bank
       Attorney for the Plaintiff,
       Taylre Korecky
